Citation Nr: 0214258	
Decision Date: 10/11/02    Archive Date: 10/17/02	

DOCKET NO.  97-27 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder with headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
narcolepsy.

(The issue of entitlement to service connection for 
narcolepsy on the merits will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from October 1962 to 
October 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO), which determined that the veteran had not 
submitted new and material evidence to reopen the previously 
denied claims of entitlement to service connection for a 
seizure disorder and narcolepsy.  The veteran disagreed with 
this determination and subsequently perfected this appeal.  

This case was previously before the Board and in November 
2000 was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.  

Having decided by way of the present Board decision that the 
veteran has in fact submitted new and material evidence 
sufficient to reopen his claim for service connection for 
narcolepsy, the Board is undertaking additional development 
on merits this claim pursuant to authority granted by 67 Fed. 
Reg. 3009, 3104 (January 23, 2002) (to be codified at 38 
C.F.R.§ 19.9(a)(2).  When development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3009, 3105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the issue of 
entitlement to service connection for narcolepsy on the 
merits.




FINDINGS OF FACT

1.  Service connection for a seizure disorder with headaches 
and service connection for narcolepsy was denied by an 
unappealed rating action in August 1991; in October 1995 the 
Board issued a decision that found that new and material 
evidence had not been submitted to reopen the previously 
denied claim of service connection for narcolepsy.  

2.  The evidence added to the record since the August 1991 
rating decision, which denied service connection for a 
seizure disorder with headaches, is cumulative and does not 
bear directly and substantially upon the specific matter of 
whether a seizure disorder was incurred in or aggravated 
during service or whether epilepsy was manifested within one 
year after service, and; when considered alone or together 
with the all of the evidence, both old and new, it has no 
significant effect upon the facts previously considered.

3.  The evidence added to the record since the October 1995 
Board decision, which declined to reopen the veteran's claim 
for service connection for narcolepsy, is not cumulative and 
does bear directly and substantially upon the specific of 
whether narcolepsy was incurred in or aggravated during 
service, and; when considered alone or together with all of 
the evidence, it has a significant effect upon the facts 
previously considered.


CONCLUSIONS OF LAW

1.  The evidence received since the August 1991 rating 
decision denying service connection for a seizure disorder 
with headaches is not new and material; the claim is not 
reopened; the August 1991 rating decision remains final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.302 (2002).  

2.  The evidence received since the October 1995 Board 
decision that denied the veteran's attempt to reopen his 
claim for service connection for narcolepsy is new and 
material, and the claim for this benefit is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice, which is contemplated by law.  
In this regard, by the appealed rating decision, the 
statement of the case, supplemental statement of the case, 
the Board remand, and correspondence with the veteran, the 
veteran and his representative have been notified of law and 
regulations governing the veteran's request to reopen his 
claim for service connection for a seizure disorder and 
narcolepsy.  They also have been notified of the 
determinations made regarding his application.  Moreover, VA 
has made reasonable efforts to obtain all available relevant 
records.  In a letter dated in December 2000 the RO notified 
the veteran of what evidence the veteran needed to submit and 
they offered assistance to the veteran in obtaining relevant 
evidence.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written arguments.  Thus, upon 
review of the record, the Board is satisfied that the veteran 
has received adequate notice, and that the information and 
evidence necessary for a fair adjudication of the issues on 
appeal have been properly developed and associated with the 
claims file.  Thus, the adjudication of this appeal without 
further development or remand to the RO poses no risk or 
prejudice to the veteran.  See e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Accordingly, the veteran's 
request to reopen his previously denied claims of entitlement 
to seizure disorder with headaches and service connection for 
narcolepsy is ready for appellate review.  

Additionally, the record reflects that the veteran filed his 
application to reopen the previously denied claims for 
service connection for a seizure disorder and service 
connection for narcolepsy in February 1996.  Thus, the 
veteran's application to reopen the claims was initiated 
prior to August 29, 2001, the effective date of the amended 
section 3.156, which defines the term "material evidence" 
for purposes of determining if a previously denied claim can 
be reopened.  See 66 Fed. Reg. 45,620, 45,629-30 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.156(a)).  
As a result, the amended version of section 3.156 is not 
applicable to the veteran's February 1996 application to 
reopen, which is discussed below.  Id; cf. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also 66 Fed. Reg. 
37,953 (1997), VAOPGCPREC 11-97 (March 24, 1997).

New and Material Evidence

The RO originally denied the veteran's claims seeking 
entitlement to service connection for a seizure disorder with 
headaches and for narcolepsy in an August 1991 rating 
decision.  That decision was predicated on findings that 
there was no evidence of complaints, treatment, or diagnosis 
of either of these disorders in service.  The veteran was 
notified of this decision and of his appellate rights in a VA 
letter dated in August 1991; and, in a subsequent rating 
action dated in September 1991, the RO confirmed and 
continued the previous denial of service connection for a 
seizure disorder.

By separate rating decisions in 1991 and April 1993, the RO 
determined that the evidence submitted by the veteran at 
those times was not new and material evidence sufficient to 
reopen the previously denied claims for narcolepsy.  
Thereafter, the veteran perfected an appeal of the 1993 RO 
determination.  In a decision, dated in October 1995, the 
Board determined that new and material evidence sufficient to 
reopen the claim for service connection for narcolepsy had 
not been submitted since the August 1991 rating decision, and 
thus denied the veteran's application to reopen that claim.

With respect to a claim, which has been finally disallowed, 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§§ 5108, 7104, 7105.  "New and material evidence," for 
purposes of this appeal, is defined as evidence not 
previously submitted, cumulative or redundant, and which by 
itself, or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F3d. 1356 (Fed. Cir. 1998); see also Evans v. Brown, 
9 Vet. App. 273 (1996).  

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1991) 
(per curiam) (holding that the "presumption of credibility" 
doctrine as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996) was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance on the claim on any basis, in this case, with 
respect to the veteran's claims for service connection for 
seizure disorder and for narcolepsy, the RO decision in 
August 1991 and the Board decision in October 1995, 
respectively.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

Under the laws administered by VA, service connection is 
warranted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities 
including epilepsies (a seizure disorder) when it is manifest 
to a compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

The evidence on file at the time of the August 1991 rating 
decision included the service medical records, which showed 
no clinical findings or diagnoses referable to either a 
seizure disorder or narcolepsy.  The available service 
medical records consisted only of the reports of an October 
1962 enlistment examination, and a July 1966 separation 
examination.  The clinical history recorded in the July 1966 
medical examination report indicates that the veteran had 
frequent headaches after work, with a duration of one per 
week.  This separation report also indicated the veteran 
related that he was seen by a service physician for 
headaches, but the examiner noted that this visit was not 
documented in the veteran's medical records.  It also 
disclosed that the veteran had frequent trouble sleeping.  
The information of record reflects that the attempts to 
locate any additional service medical records, which were 
indicated to exist, have been unsuccessful.

In a neurological narrative summary, dated in November 1990, 
the veteran related that he had experienced 20 or 30 
"spells" over the last two years.  He reported a clinical 
history of having been told that he had narcolepsy, and that 
he was put on Ritalin.  Additional records pertaining to 
treatment received at a VA allergy-immunology clinic in April 
1991, indicated that the veteran's respiratory history 
includes a notation of the veteran describing himself as an 
epileptic who takes Dilantin.

During a VA examination in May 1991, the veteran reported 
that he was under the care of doctors for seizures that were 
diagnosed in November 1990.  He further related, however, 
that he has had seizures several years previous to that; that 
he would fall asleep at the drop of a pin; and that he was 
being treated with Ritalin.  Following orthopedic and 
neurological examinations, the resulting diagnoses included 
narcolepsy and epilepsy, and the examiner recommended that 
the veteran be seen by a neurologist.  

In June 1991, the veteran was provided a VA neurological 
evaluation.  At this evaluation, the veteran reported in-
service episodes of sleepiness, which he reported occurred 
mostly while inside a classroom and were unaccompanied by 
sleep paralysis or cataplexy.  He recounted that he was 
advised to take NoDoz, and that he did not have any more 
spells until 1969, when he fell asleep at work.  He indicated 
that this was time when he was diagnosed as having probable 
narcolepsy.  He reported his current problems with episodic 
dull-aching, progressive-type headaches, and that his current 
medications included Dilantin and Tegretol.  The examiner 
entered diagnoses of idiopathic episodic hypersomnolence 
syndrome and seizure disorder.  

The evidence associated with the claims file since the August 
1991 rating decision, and not heretofore of file consists of 
private outpatient treatment records compiled between July 
1987 and June 1989; VA inpatient and outpatient treatment 
records compiled between August 1996 and February 1998; and 
the reports of VA examination dated in January 1997, April 
1997, and November 1998.  Of these records, only a discharge 
summary of the veteran's hospitalization beginning in July 
1991 and the private treatment records were before the Board 
in October 1995, when it denied the veteran's application to 
reopen the previously denied claim of service connection for 
narcolepsy.

In this context, the records pertaining to the veteran's 
hospital treatment beginning in July 1991 indicate that the 
veteran was admitted for "better control of seizures" that 
were treated with Tegretol and Dilantin.  The veteran was 
also noted to have been prescribed Inderal for vascular 
headaches.  According to the consulting neurologist, the 
veteran had pseudoseizures and that his medication should be 
tapered.  It was noted that the veteran was resistant to 
coming off his medications and was discharged with 
medications "as previously ordered."  The pertinent 
discharge diagnoses were of pseudoseizures and vascular 
headaches.  In addition, the private treatment records 
indicate that the veteran was evaluated and treated for 
multiple complaints, which included nausea, vomiting, nasal 
congestion, and headaches.  These private record also refer 
to a July 1987 notation indicating that the veteran's belief 
that he was suffering from narcolepsy, and that he was 
prescribed Ritalin.  When the veteran was seen for a follow-
up evaluation in August 1987, he was feeling better with no 
somnolence.  The veteran also submitted several copies of 
written prescriptions for narcolepsy.

The evidence received into the claims file since both the 
August 1991 rating decision, and the October 1995 Board 
decision also consists of additional clinical records related 
to the veteran's 1991 hospitalization, which included a 
report of physical examination, which noted that all of the 
veteran's cranial nerves were intact with no cerebellar, 
cerebral, sensory or motor deficits.

A report of a VA "mental disorders" examination, dated in 
January 1997, indicates that the veteran self-reported having 
problems staying awake while in service, and having been 
diagnosed therein with narcolepsy.  The mental status 
examination was essentially normal although the veteran was 
noted to demonstrate some pre-occupation with his reported 
seizure disorder.  The results of this examination disclosed 
no evidence of any mental disorder.

In April 1997, the veteran was provided a VA "epilepsy and 
narcolepsy" examination.  The veteran reported that he had 
problems with narcolepsy all of his life, and that he was 
first diagnosed with seizures in 1990.  The veteran's 
examiner noted that, in reviewing the record, there was a 
note indicating that the veteran was witnessed by a 
neurosurgeon in Texas to have had a generalized seizure at 
that time; and that the results of an electroencephalogram 
were consistent with a seizure disorder.  Following an 
interview of the veteran, the examiner concluded, based on 
the history, that the veteran has had narcolepsy since the 
time of his military service and perhaps even preceding it.  
The VA examiner commented that narcolepsy is a disorder of 
unknown etiology, and so he stated that it was not possible 
to give its exact cause.  The examiner further expressed the 
opinion that the veteran's history indicates that he has a 
seizure disorder, which has been present for approximately 
10 years.

VA outpatient treatment records compiled since August 1996 
show, in pertinent part, evaluation and treatment for the 
veteran's seizure and pseudoseizure disorder.  In May 1998, 
it was noted that the veteran continues to have small 
seizures but no generalized seizures and was currently 
stable.  

A report of VA "epilepsy and narcolepsy" examination, dated 
in November 1998, indicates that the veteran was diagnosed 
with epilepsy via EEG in 1990-1991.  The veteran described 
seizures in which he loses complete control of his motor 
skills in the lower extremities.  He said some of his 
seizures last an hour and some last either all day or 
throughout the night.  Following the seizures, he said he 
generally sleeps for the next 12 to 48 hours.  It was noted 
that the veteran's current treatment consists of 
phenobarbital.  Following a general medical examination, the 
diagnosis was of epilepsy.  

The Board has reviewed the evidence received since the August 
1991 rating decision concerning the previous denial of 
service connection for a seizure disorder, and since the 
October 1995 Board decision concerning the previous denial of 
service connection for narcolepsy.

Considering first the evidence received since the August 1991 
denial of the seizures claim, the Board finds that this 
evidence is arguably new, as it provides more recent clinical 
evaluation and treatment of the veteran not previously on 
file.  However, the Board concludes that such evidence is not 
material.  The evidence submitted fails to show that the 
veteran's current seizure disorder began in service, that 
epilepsy was manifested within the first post service year, 
or that this disorder is otherwise attributable to events in 
service.  Thus, the records of treatment many years after 
service, which do not indicate in any way that this condition 
is service connected, are not new and material upon which the 
claim for service connection for a seizure disorder with 
headaches can be reopened.  See, e.g., Cox v. Brown, 
5 Vet. App. 95 (1993).  Accordingly, this claim is not 
reopened.

Turning next to the evidence received since the October 1995 
Board denial of the narcolepsy claim, the Board acknowledges 
that the VA examiner in April 1997 opined that he believed 
that the veteran has had narcolepsy since the time of his 
military service, and that this disorder "perhaps even" 
preceded service, noting that the disorder is of an unknown 
etiology.  The VA examiner's opinion is new evidence since it 
was not previously of record and is not cumulative of 
evidence that was already of record.  This medical opinion 
also tends to indicate a theory that the veteran's currently 
diagnosed narcolepsy had its onset during service.  Thus, in 
presuming the credibility, this piece of evidence speaks to 
the specific matter of whether the veteran's narcolepsy was 
incurred in or aggravated during service, and it is therefore 
material evidence that must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for narcolepsy.  Having determined that new and 
material evidence has been submitted, the veteran's 
previously denied claim for service connection for narcolepsy 
is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for entitlement to service 
connection for a seizure disorder with headaches is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for narcolepsy is reopened; 
this appeal is granted to this extent only.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

